          Case 1:20-cr-02023-SAB             ECF No. 73       filed 03/11/21      PageID.145 Page 1 of 2
PS 8
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                           FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                             for                                 EASTERN DISTRICT OF WASHINGTON


                                            Eastern District of Washington
                                                                                                  Mar 11, 2021
                                                                                                      SEAN F. MCAVOY, CLERK


 U.S.A. vs.                  Hunt, Jayme Mechelle                        Docket No.          0980 1:20CR02023-SAB-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW, Linda J. Leavitt, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Jayme Mechelle Hunt, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke, sitting in the court at Yakima, Washington, on the 9th day of February 2021, under the following
conditions:

Standard condition number 9 (ECF 66): Defendant shall refrain from use or unlawful possession of a narcotic drug or
other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance
with Federal law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical
marijuana under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Jayme Mechelle Hunt is alleged of being in violation of her pretrial release conditions by consuming controlled
substance, marijuana, on or about February 18, 2021.

On February 10, 2021, the conditions of pretrial release supervision were reviewed telephonically with Ms. Hunt. She
acknowledged an understanding of her conditions, which include the standard condition noted above.

On February 18, 2021, Ms. Hunt secured a chemical dependency assessment at Merit Resource Services (Merit). During the
assessment at Merit, the chemical dependency provider (CDP) collected a random urine sample which tested presumptive
positive for marijuana. The sample was sent off to Cordant Laboratory for confirmation.

On March 8, 2021, this officer received a status report from Merit advising Ms. Hunt tested positive during her assessment
and the results were received on March 3, 2021, confirming a positive reading for marijuana.

On March 8, 2021, this officer made telephone contact with Ms. Hunt asking about the positive urine sample collected on
February 18, 2021. Ms. Hunt stated her ex-boyfriend (father of her children) came to her house and she thought they were
going to get back together. She stated he made her some food and she thinks he put the marijuana in her food to try and "set
her up." Ms. Hunt stated she shared this with her CDP at Merit as well. On March 8, 2021, Ms. Hunt went to Merit and
submitted another random urine sample, which to her credit, tested negative for all substances.

This officer reminded Ms. Hunt of the importance she remain clean and sober and encouraged her to distance herself from
anti-social people. Ms. Hunt apologized and stated this would not occur again.
          Case 1:20-cr-02023-SAB        ECF No. 73      filed 03/11/21       PageID.146 Page 2 of 2
  PS-8
  Re: Hunt, Jayme Mechelle
  March 10, 2021
  Page 2
                   PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on          03/10/2021


                                                            by        s/Linda J. Leavitt
                                                                      Linda J. Leavitt
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer
                                                                        3/11/2021

                                                                        Date
